THE      ATTORNEY          GENERAL
                    OF    TrEXAS




Honorable Royal Hart          Opinion No. C-756
Dletrict Attorney
119th Judicial District       Re: Whether Article 513900,
San Angelo, Texas                 V.C.S., was repealed by
                                  the recently enacted
                                  Code of Criminal Pro-
                                  cedure, and whether
                                  aald Article is a local
                                  or special law proecrib-
                                  ed by the Texae Conatitu-
Dear Mr. Hart:                    tlon,
          In a recent letter to this office you ,requested
an opinion in regard to the above referencedmatter. We
quote from your letter as follows:
         "Question: Is Article 5139.00 R.C.S. re-
    pealed by the Texas Code of Criminal Procedure?
          "Questfon: Is Article 5139.00 a valid
     statute and In compliancewith local publi-
     cation requirementsof special acte?
         "I have been unable to find any authority
    except Article 54.02 of the Code of Criminal
    Procedure which provides that special pro-
    visions regardfng criminal procedure contained
    In the Revised Civfl Statutes are not repealed
    by the Code. Since the appointmentof an
    Adult Probation Officer 1s not a criminal pro-
    cedure, in my opinion a Runnela County Adult
    Probation Officer should be appointed in ac-
    cordance with the new Code of Criminal Proce-
    dure and to such extent 5139.00 has been repealed
    by the new Code since the Code prescribes a
    different method of appointmentof Adult Pro-
    bation Officers upon a uniform basic throughout
    the State.



                          -36324
Ron. Royal Hart, page 2    (C-756)


          Section 56 of Article III of the Constitutionof
Texas, provides In part!
         "The Legislatureshall not, except a8 other-
    wise provided in this Constitution,paaa any
     local or special law, . . .
          II
           . . .
          "Regulatingthe affairs of counties, cities,
     towns, wards or school districts; . . .ll
         Article 513900,   Vernon's Civil Statutea,   provides
as follows:
         "Sec. 2A. The Juvenile Board of Runnels
    County ahall, with the consent of the County Com-
    missioners Court, appoint the Juvenile and Pro-
    bation Officer of Runnels County, who shall meet
    all the qualificationsend perform all the duties
    of a juvenile officer as prescribedby the laws
    of this State, and who shall act as the Juvenile
    and Adult Probation Officer in Runnels County
    for the Juvenile Board and the Juvenile Court,
    for the courts of Runnela County having original
    jurledictionof felony criminal actions. The
    Juvenile and Probation Officer shall be paid a
    salary aa fixed by the Juvenile Board and ap-
    proved by the County CommissionersCourt."
          The Repealing Clause of the Code of Criminal Proce-
dure, Article 54.02, Vernon's Code of Criminal Procedure,pro-
vides, In part, ae follows:
         "Section 1. (a) Except as otherwise pro-
    vided in this Article 54.02, all laws relating to
    criminal procedure in this State that are not
    en&raced, incorporated, or included in this Act
    end that have not been enacted during the Regular
    Session of the 59th Legislatureare repealed.
         II
          . . .
         "Sec. 2, (a) All laws and parts of laws re-
    lating to criminal procedure omitted from this
    Act have been intentionallyomitted, and all
    additions to and changea in such procedure have
    been intentionallymade. This Act shall be con-
    strued to be an independentAct of the Legis-
f   .




    Hon. Royal Hart, page 3      (c-756)


            lsture, anactad under it4 caption, and the
            article4 contained In thla Act, a6 ravlaard,re-
            wrlttan, changed, combined, and codlfiad, may
            not ba construed a4 a continuationof former
            law4 except a4 otharwiea provided in this Aat.
            Th4 existing statutes of the Revised Civil
            Statutes of Texan, 1922, a4 amended, and of the
            penal Code of Texan, 1923, ataamended, which con-
            tain spcclal or specific provision4 of criminal
            procedure covering specific instance4are not
            repealed by this Act .
                 1,
                  . e DIt (Emphasisadded.)
              Thla office held in Attorney atneral~s Opinion
    R-2359 (1951) that a statute making provision4 for juvenile
    courts in certain counties did not violate the constitutlon-
    al reetrictionaon local and special laws. See also Attorney
    General's Opinion4 R-2401 (1951), R-2447 (1951), R-2482
    (1951) and R-2483 (1951).
              In a recent ca4e the Amarillo Court of Civil Appeal4
    took the sam4 position as that taken in the above cited
    Attorney Oaneral'a Opinloneg
                  "A statute establishinga Juvenile Board in
            certain counties, composed of the County Judge
            and the Judge of the Judicial District in which
            such county Is located, imposes duties to be
            performed on behalf of the State end is not un-
            constitutionalunder Article 3, Section 56,
            Constitutionof Texas a8 being a local or special
            law, 'regulatingthe affafrs of counti44,P Lamon
            v. Fe;guson, Tex.Clv.App.,213 S,W.2d 86, 88 (NWH).
            . s . Allen v, Davis, 333 S.W.2d 441 (Tex.Civ.App.
            1960, no writ hIstoryI.

                  We affirm the posftfon taken by this office in the
        above cited opinion4 and in Allen v. Davis, eupra. Inasmuch
        as Juvenile Boards act as agents of the Stat4 rather than
        as agents of their respective counties, it follows that
        statutes such as Article 513900, cited above, which establish
        procedure4 for the operation of Juvenile Boards cannot be
        violative of the constitutionalprovision which prohibits
        any local or 4pecial law "regulatingthe affairs of counties,
        cities, towns9 wards OP school dietrfcts . . .'
                  You further ask whether Article 513900 is repealed
        by the new Texas Code of Criminal Procedure. The Code's Re-
                                 -3634-
                                                       .    .




Hon. Royal Hart, page 4   (c-756   )

pealing Clause repeals all laws relating to criminal pro-
cedure not embraced in the Code and then provides certain
exceptions. Of interest to this question Is the exception
that reads as follows: "The existing statutes of the Re-
vls4d Civil Statutes of Texas, 1925, as amended, . e .
which contain special or specific provialons of criminal
;;;e;~6!neov4rlng specific instances are not repealed by
        .
          Two possibilitiesexist: (1) That Article 5lggOO
is a law relating to criminal procedure or (2) Article
513900 ie not a law relating to criminal procedure. In
either event the Repealing Clause of Article 54.02 of the
Code of Criminal Procedure does not repeal Article 513900,
Vernon's Civil Statutes, because (1) only laws relating to
criminal procedure are repealed by the Repealing Clause and
(2) if Article 513900 Is a law relating to criminal procedure,
it falls within the exception which provides that existing
statutes of the Revised Civil Statutes of Texas which con-
tain special or specific provisionsof criminal procedure
are not repealed by the Repealing Clause. Therefore, the
specific provisions of Article 513900 must be held to be
exceptions to the general law In this area, which is found
in Article 42.12, Vernon's Code of Criminal Procedure.
                   SUMMARY
                   ---_--_
         Article 513900, Vernonss Civil Statutes,was
    not repealed by the recently enacted Code of
    Criminal Procedure. Article 513900, Vernonss
    Civil Statutes, is not prohibitedby Section 56
    of Article III of the Constitutionof Texas.
                           Yours very truly,
                           WACCCNER CARR
                           Attorney General




    LEBjrnrazdh



                          -3635-
.   .




        Hon. Royal Hart, page 5   (c-756)



        APPROVJZDx
        OPINION COMMITTEE
     W. V. Geppert, Chairman
     John Reeves
     Malcolm Quick
     John Banks
    'Robert Owen
        APPROVED F'ORTHE ATTORNFXQENERAL
        BY8 T. B. Wright




                                  -3636-